Citation Nr: 0725110	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  96-10 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, degenerative disc disease, and chronic strain of the 
upper back.

2. Entitlement to service connection for chronic lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel




INTRODUCTION

The veteran had active service from June 1951 to September 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from March 1995 and April 1995 rating decisions of the 
Department of Veterans Affairs (VA) St. Louis Regional Office 
(RO).  In March 1995, the RO held that new and material 
evidence had not been presented to reopen the claim of 
entitlement to service connection for a chronic lumbosacral 
strain.  At that time, the RO also denied entitlement to 
service connection for degenerative joint disease, 
degenerative disc disease, and chronic strain of the upper 
back and chronic lumbosacral strain.  In April 1995, upon 
submission of new evidence, the RO reopened the matter of 
entitlement to service connection for a chronic lumbosacral 
strain.

In August 1997, the Board remanded this matter for additional 
evidentiary development.  In February 2001, the Board denied 
entitlement to service connection for degenerative joint 
disease, degenerative disc disease, and chronic strain of the 
upper back and chronic lumbosacral strain.  The veteran 
appealed.  In December 2001, the Court vacated the February 
2001 Board decision and remanded the matter.  In December 
2003, the Board remanded the matter for additional 
evidentiary development.


FINDINGS OF FACT

The veteran's current chronic upper and low back disorders 
were not present in service or manifested for many years 
thereafter, and are not otherwise related to service or to a 
service-connected disability, nor was any preexisting back 
disability aggravated during service. 





CONCLUSIONS OF LAW

1.  Degenerative joint disease, degenerative disc disease, 
and chronic strain of the upper back, were not incurred in or 
aggravated by active service, and degenerative joint disease 
may not be presumed to have been so incurred. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2006).

2.  Chronic lumbosacral strain was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a February 2004 letter, with respect to the 
claims of entitlement to service connection.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the February 2004 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains June 2006 and August 2006 
supplemental statements of the case following the February 
2004 letter.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the February 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from 
Alzheimer's Family Care, Social Security Administration 
records, VA examination reports dated in February 1999, 
January 1999, August 1999, and March 2004, and independent 
medical opinion dated in March 2007.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, like arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

Analysis

The veteran alleges entitlement to service connection for low 
and upper back disorders.  He argues that his current back 
disorders are attributable to injuries during his period of 
service.  In support of his appeal, he has submitted several 
lengthy statements elaborating on the circumstances of his 
in-service back injury.   Specifically, he stated that in 
August 1952, he had been walking to the latrine when he 
tripped over a "small boulder."  He stated that he "landed 
on his out-stretched arms which collapsed down and I landed 
on my chest."  He explained that the "momentum flipped me 
over my head and neck, while bending my back inward."  He 
claimed that he then landed on a pile of rocks which caused 
him to sustain damage to his low back.  

He has explained that the reason a low back disability was 
not noted in his service medical records was because none of 
his treating physicians noticed the damage to his low back as 
he had been strapped into a bed for the entire period of his 
hospitalization.  It is also noted that the veteran has 
claimed that his service medical records are incorrect and 
that they should reflect that he was hospitalized 
continuously from August 15 to September 17, 1952.  He has 
argued that the length of this period of hospitalization 
alone "should indicate the seriousness of his back injury."  
Finally, the veteran indicated that the reason he had 
received no treatment for his back between 1955 and 1972 was 
because he didn't think he was eligible for VA treatment, as 
he had not been injured in combat.

Upon review of the evidence of record, the Board acknowledges 
that the veteran sustained injuries to his back during 
service; however, there is no objective medical evidence of 
record that these injuries resulted in his current chronic 
disability or that they aggravated his pre-military 
conditions beyond their natural progression.  

Service medical records indicate that, upon enlistment, in 
June 1951, the veteran's spine was normal on clinical 
evaluation.  On August 15, 1952, after he reportedly fell and 
"wrenched" his back the veteran was hospitalized with 
complaints of severe backache and pain over the area of the 
5th  thoracic vertebra.  At that time, the veteran also 
reported pre-service back injuries in 1946 and 1948, 
reportedly incurred while tumbling.  X-rays demonstrated no 
acute traumatic osseous pathology, but there were some 
changes in the region of T4-5, which were attributed to an 
old, pre-service injury.  It was also noted that there was 
unusual straightening of the normal thoracic curve. The 
veteran was diagnosed as having myositis due to strain 
involving the paraspinal muscles bordering the 3rd, 4th, and 
5th lumbar vertebrae.  The veteran was discharged to duty on 
August 20, 1952.  At the time of his discharge, it was noted 
that his condition was greatly improved.

Five days later, the veteran sought outpatient treatment at 
the infirmary; he reported with subjective complaints of 
backache.  He was given a light duty slip.  Subsequent 
outpatient treatment records dated from September 3 to 
September 5, 1952, show that he again complained of back 
pain.  On September 9, 1952, the veteran was hospitalized in 
connection with his complaints of back pain.  Here, it is 
noted that the RO attempted to obtain records from this 
period of hospitalization, but was advised by the service 
department that no records were available. The clinical 
record cover sheet, however, is of record and shows that the 
veteran was discharged to duty from this period of 
hospitalization on September 17, 1952, with a diagnosis of 
strain, erector spinal muscles of D4 to D7, noted to be due 
to trauma on August 15, 1952.

Subsequent service medical records show that in March 1953, 
the veteran sought treatment for dorsal tenderness.  The 
assessment was a muscle injury.  An X-ray showed a small, 
incomplete fracture through the head of the 7th rib on the 
left.  The examiner indicated that no treatment was 
necessary, but for light duty.  On follow-up examination 
later that month, the veteran denied pain and range of motion 
was full.

In June 1954, the veteran reported periodic pain between his 
scapulae for the past two to three years since a fall.  X-ray 
examination of the thoracic spine showed no abnormality.  The 
examiner noted that the veteran had previously complained of 
a multitude of symptoms, including a backache, but that no 
deformity had been found on X-ray examination.  He suggested 
that the veteran return to full duty.

In September 1954, the veteran again complained of backache.  
Physical examination was normal and the diagnosis was passive 
aggressive personality.  Later that month, the veteran again 
reported that he had a backache.  The examiner felt that the 
veteran was trying to avoid a potential court martial by 
medical means.

At his June 1955 service discharge medical examination, the 
veteran's spine was normal on clinical evaluation.  A history 
of back pain in 1953 was noted.  At a subsequent medical 
examination conducted in July 1955, no abnormalities of the 
veteran's back were found.

As set forth, the veteran's service medical records confirm 
that he was seen in August 1952 for a back injury; however, 
x-ray examination demonstrated no acute pathology.  The 
changes in the T4-5 region and some straightening of the 
normal thoracic curve were attributed to pre-service 
injuries.  There is no evidence that the veteran's complaints 
during service resulted from a chronic back disorder. 
Although, the veteran presented several times with complaints 
of back pain, repeated examination, failed to identify any 
pathology of the back.  Rather, the veteran's complaints were 
attributed to a personality disorder.  It was also suggested 
that he was trying to avoid a potential court martial by 
medical means.  It is further noted that his June 1955 
service separation medical examination indicated that his 
spine was normal on clinical evaluation.  Moreover, a July 
1955 medical examination also revealed a normal back.

Likewise, the post-service medical evidence of record is 
negative for objective indications of an upper or lower back 
disability for many years after service separation.  Post-
service, the veteran filed a claim of service connection for 
a psychiatric disorder in February 1961.  His application is 
absent any mention of a thoracic or lumbosacral spine 
disability.  By means of an April 1961 rating decision, the 
RO denied service connection for a psychiatric disability, 
but granted service connection for residuals of a fracture of 
the left 7th rib.

The first objective evidence of record of any back disorder 
is not until December 1972, more than seventeen years after 
his separation from service, when a VA x-ray of the dorsal 
spine was interpreted as showing scoliosis, loss of the 
natural curvature of the dorsal spine, and mild degenerative 
changes from D-2 to D-6.  In January 1973, the veteran 
presented with complaints of neck stiffness, with radiation 
and pain in his upper back from T2 to T6.  At that time, 
however, he did not complain of low back pain, nor did he 
attribute his upper back pain to service, report a history of 
injury, or indicate that his upper back pain had been a 
longstanding problem.

The first objective evidence of a low back disability is not 
until May 1988, more than three decades after service 
separation, when the veteran sought VA outpatient treatment 
for low back pain.  It is significant to note that at that 
time, the veteran advised the examiner that his back pain had 
only been present for 3 years.  He also indicated that there 
had been no inciting trauma to the low back; however, there 
was a history of a gunshot wound to the left buttock in 1966, 
with sciatic nerve injury, numbness and atrophy.  He also 
complained of bilateral neck pain.  X-rays demonstrated disc 
narrowing of C6-C7, mild osteophyte formation of the thoracic 
spine, and mild osteophyte formation of the lumbar spine.  
There was also evidence of a bullet in the soft tissue.

In June 1993, the veteran was afforded a VA examination.  At 
that time, he alleged that he had sustained an upper back 
injury with compression fractures in a fall in 1952, and that 
he had been hospitalized for two months following this 
injury.  The veteran also recounted that he had injured his 
lumbar spine in an industrial accident in 1956, necessitating 
a three month period of hospitalization.  Finally, the 
veteran reported that he had sustained a gunshot wound to the 
pelvis in April 1966, and that he been hospitalized for two 
months thereafter.  He was diagnosed as having chronic 
thoracic spine strain; degenerative joint disease and 
scoliosis of the thoracic spine; and chronic lumbosacral 
strain.  X-ray examination demonstrated minimal C-scoliosis 
involving the mid thoracic vertebra; some spurring of the 
lower thoracic vertebra, otherwise normal thoracic spine; and 
a normal lumbosacral spine.

In February 1998, the veteran underwent a VA medical 
examination at which he reported that in August of 1952, he 
injured his upper and lower back.  The examiner noted that 
the veteran did not tell him how his claimed injuries 
occurred, despite being asked.  Rather, he noted that the 
veteran claimed that "the service is trying to cover up the 
whole deal."  The veteran indicated that he used to be in 
construction but had to retire because of pain.  The 
impression was most likely degenerative joint disease of the 
lumbar and thoracic spine with probable lumbar radiculopathy.

Thereafter, the RO provided the examiner with the veteran's 
claims folder for the purposes of obtaining an opinion as to 
the etiology of the veteran's current lumbar and thoracic 
spine disabilities.  In a January 1999 opinion, the examiner 
noted that there was some evidence of a pre-service back 
injury, an in-service back strain associated with acute 
myositis, as well as a post-service pelvic fracture, and 
gunshot wound.  He stated that, in his opinion, the veteran 
had injuries prior to service which were exacerbated therein.  
It was his opinion that the in-service injuries were the 
origin of "some of his current disability."

In a subsequent August 1999 medical opinion, a VA orthopedist 
indicated that after reviewing the veteran's service medical 
records, he had concluded that the veteran's sustained a 
relatively minor injury to his back in service which had 
responded to conservative treatment.  In that regard, the 
examiner noted that the veteran's June 1955 separation 
examination and a subsequent July 1955 medical examination 
found no abnormalities of the veteran's spine.  It was noted 
that the 1972 x-ray findings of scoliosis and degenerative 
changes were probably a reflection of time, as much as 
anything else.  He stated that although one could develop 
scoliosis following a severe fracture of the vertebra, it was 
not from a soft tissue injury alone, such as the one 
sustained by the veteran in service.  In conclusion, the 
examiner indicated that it was his opinion, after reviewing 
the claims folder, that the veteran sustained only a soft 
tissue strain in service and thereafter made a satisfactory 
recovery.  He stated that "[a]ny back problems that he has 
now are totally unrelated to the incident of August 15, 
1952."

In a second medical opinion, from the same VA orthopedist who 
had provided the August 1999 medical opinion, the examiner 
indicated that in a letter from Mercy Hospital, dated on 
August 20, 1952, it was noted that the veteran had an 
"ancient 
injury. . . sustained in 1947."  According to the examiner, 
that was referring to some type of problem in the area of the 
fifth dorsal vertebra.  Thus, the examiner reported that 
there appeared to be some evidence of a back condition which 
existed prior to the veteran's entrance into the military.  
The examiner also noted that in 1952, while the veteran was 
in the military, he did sustain some type of soft tissue 
injury to his back.  However, according to the examiner, the 
veteran had two physical examinations in the summer of 1955 
at which time his back was noted by the military physicians 
to be normal.  Therefore, the examiner indicated that he did 
"not think you can draw any specific conclusions although it 
would be the opinion of this examiner based on review of the 
records that probably there was some type of minimal soft 
tissue 'hurt' to the back while [the veteran] was in the 
service."  The examiner stated that there was no proof that 
the veteran's soft tissue injury was related to the 
degenerative joint disease which was diagnosed in 1972.  It 
was the examiner's opinion that the veteran's latter 
condition was mainly "just a matter of wear and tear and 
time."  Accordingly, the examiner concluded that he did not 
really think that there was any good evidence to support the 
veteran's claim that the in-service fall led to the 
subsequent arthritic process.    

In March 2004, a VA examiner noted that in reviewing the 
veteran's "chart," reference was made to a fracture in the 
veteran's spine, which happened in 1947, four years prior to 
the veteran's enlistment.  According to the report, the 
fracture was at the fifth dorsal vertebra.  The examiner 
indicated that the veteran's records also showed that in 
1952, while the veteran was in the military, he hurt his back 
after he tripped and fell.  According to the examiner, the 
veteran's fall was treated as a soft tissue injury.  The 
veteran continued on active duty for three additional years 
and was discharged in 1955, at which time he had a normal 
back examination.  At present, the veteran had degenerative 
disc disease of the thoracic spine and the lumbar spine.  It 
was the examiner's opinion that the aforementioned diagnoses 
were consistent with "normal wear and tear that occur[red] 
through ones lifetime."  The examiner reported that he could 
find no evidence in the record that would allow him to 
conclude that the veteran's degenerative disc disease of the 
lumbar spine and/or degenerative disc disease of the thoracic 
spine were incurred during his period of military service.          

In light of the aforementioned medical evidence, an 
independent medical opinion was requested.  The examiner was 
asked to review of the entire evidence of record and furnish 
an opinion with respect to the likelihood that pathology of 
the thoracic spine preexisted the veteran's entrance into 
service?  If so, what was the likelihood that there was a 
permanent increase in severity in service of this pre-
existing condition beyond its normal progression? The 
examiner was also asked to opine as to whether it is at least 
as likely as not that any current cervical, thoracic, or 
lumbar spine disability is causally related to the conditions 
noted in service or is otherwise related to service? 
        
In March 2007, the veteran's claims file was reviewed by an 
independent medical examiner.  He noted that post discharge 
the veteran was employed in the construction business as a 
carpenter, which can be very labor intensive as a full time 
position.  He recounted that in 1956 the veteran sustained 
several pelvic fractures in a work related accident.  This 
resulted in the veteran having to take three months off of 
work.  The examiner indicated that in order for the veteran 
to have performed his duties as a carpenter he would have had 
to have been in good physical shape.  He reasoned that if the 
veteran had been suffering from severe back problems he would 
not have applied for the position.  He also indicated that it 
was quite obvious that the 1956 industrial accident could 
accelerate a condition beyond its natural progression and be 
the much more likely cause or contribute in major way to the 
veteran's current back disorders. 

The examiner also noted that the veteran's 1966 gunshot wound 
resulted in very significant injuries, which included intra-
abdominal injuries, a fractured pelvis, and left sciatic 
nerve injury.  The veteran was subsequently hospitalized for 
three months.  The examiner opined that the gunshot injury 
had to have resulted in serious physical deconditioning.  

The examiner further indicated that the 1956 and 1966 
injuries alone would make it impossible to determine if the 
1946 and 1947 pre-military tumbling injuries to the back were 
aggravated beyond the natural progression during active duty.  
The injuries sustained in 1956 and 1966 appeared to have been 
very minor.  On both occasions, the veteran fell forward and 
broke his fall with his outstretched arms.  The examiner 
noted that exaggerated symptomatology in a person with 
character/behavior disorders or depression can lead to 
prolonged hospitalization and recovery time for relatively 
minor injuries.  

As to the veteran's 7th rib fracture, he opined that it 
probably occurred during the second fall and went 
unrecognized because the fracture was adjacent to the 
vertebrae; therefore, it could masquerade as back pain and be 
associated with back muscle spasms, hence, the diagnosis of 
acute myositis and upper and lower back strain. 

The veteran's involvement in tumbling in 1946 and 1947 
suggest that he was athletic and he admitted to injuries 
while tumbling , which showed up on August 1952 thoracic x-
rays, after his second fall.  The x-rays demonstrated 
"ancient changes at thoracic 4&5 from old injury;" 
depressed fracture of T-4; and straightening of the otherwise 
dorsally curved thoracic spine.  He opined that the in-
service injuries could not have caused the flattening of the 
veteran's thoracic spine; rather, it was a congenital 
disorder.  As to the subsequent x-ray evidence of scoliosis, 
he indicated that when the thoracic spine is congenitally 
flat, scoliosis is more apt to occur.   He concluded that the 
veteran's pre-military pathology of the thoracic spine was 
very minor and should not have caused any problems during the 
veteran's period of service and that there was no likelihood 
that there was a permanent increase in the severity of the 
veteran's pre-existing condition beyond its normal 
progression during service.  He opined that the veteran's 
cervical disc disease with narrowing of the C6-7 disc is in 
no way related to his period of service.  In this case the 
veteran's scoliosis is not related to his military injuries.  
With respect to the veteran's lumbar spine, he indicated that 
the pain is attributable to a chronic strain and that his 
back spasms are a reflection of internal stress, anxiety, and 
worry.  In conclusion, the veteran's military service had no 
impact on his back conditions; rather, the biggest 
contributor to the veteran's current back disorders was his 
post-service employment in construction.

Based on the evidence set forth above, clearly it cannot be 
concluded that the veteran's in-service back complaints were 
chronic in nature.  As the Court has held, while the concept 
of continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997). The record in this case discloses a span of 
approximately seventeen years without any clinical evidence 
to support the veteran's current claim, made in the context 
of a claim for VA benefits, of a continuity of upper back 
symptoms.  Likewise, there is no objective evidence to 
support the veteran's claim of continuous low back symptoms 
since service.  In fact, the evidence set forth above flatly 
contradicts the his assertions in that regard.  Simply, the 
record conspicuously lacks any recorded history of continuity 
of upper or lower back symptoms.

Although the record shows that the in-service back strain was 
not chronic in nature, as set forth above, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the current condition and service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).

The evidence of record which supports the veteran's claim of 
a causal relationship between his current upper and lower 
back disabilities and the in-service injury consists of his 
own opinion and, to some extent, a January 1999 VA medical 
opinion.  With respect to the veteran's opinion regarding the 
etiology of his back disabilities, the Board assigns it 
little probative weight as there is no indication of record 
to indicate that he has any specialized education, training, 
or experience on which to base his medical conclusions. Cf. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Moreover, the Board notes that the veteran is an interested 
party in this matter, adding further doubt to the probative 
value of his opinion.  See Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995) (holding that credibility can be impeached 
generally by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character).

In the January 1999 VA medical opinion, a VA examiner opined 
that the veteran's in-service injuries were the origin of 
"some of his current disability."  However, because the 
examiner failed to provide a rationale for his conclusions, 
the RO solicited another medical opinion.  In that subsequent 
August 1999 medical opinion, a VA orthopedist indicated that 
after reviewing the veteran's service medical records, he had 
concluded that the veteran had sustained a relatively minor 
injury to his back in service which had responded to 
conservative treatment.  He explained that his opinion in 
this regard was based on the fact that subsequent physical 
examinations, including the veteran's June 1955 separation 
examination and a subsequent July 1955 medical examination, 
found no abnormalities of the veteran's spine.  The Board 
also notes that this opinion is consistent with the objective 
evidence of record which fails to document treatment for an 
upper or lower back disability for many years after service.

The VA examiner further concluded that the subsequent X-ray 
findings of scoliosis and degenerative changes were a 
reflection of time, rather than a residual of the in-service 
injury. The examiner explained that although one could 
develop scoliosis following a severe fracture of the 
vertebra, scoliosis did not develop from a soft tissue injury 
alone, such as the one sustained by the veteran in service.  
In conclusion, the examiner indicated that it was his 
opinion, after reviewing the claims folder, that the veteran 
sustained only a soft tissue strain in service and thereafter 
made a satisfactory recovery.  He stated that "[a]ny back 
problems that he has now are totally unrelated to the 
incident of August 15, 1952."  Additionally, the March 2007 
independent medical examiner also addressed the matter of the 
veteran's scoliosis and concluded that it was a natural 
progression from a congenitally flat thoracic spine.  He 
specifically, concluded that the veteran's scoliosis was not 
related to the veteran's period of service.  

After carefully reviewing the evidence, the Board assigns 
more probative weight to the August 1999 and March 2007 
medical opinions than to the January 1999 medical opinion.  
The former were apparently rendered by a specialist in 
orthopedic medicine.  Moreover, the examiners provided a 
thorough rationale for their opinions and the report he 
provided reflects a broad review of the claims folder.  The 
Court has held that "[t]he probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches. . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators. . ." Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  Accordingly, service connection for upper and low 
back disorders is not warranted on a direct basis.

Finally, the Board will also address whether the veteran is 
entitled to service connection due to aggravation of a pre-
existing back disability.  In this respect, the law presumes 
a veteran to be in sound condition when enrolled for service 
except as to defects, infirmities, or disorders noted at the 
time of enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  As noted, the veteran's service entrance medical 
examination report is negative for the presence of a back 
disability.  Therefore, a presumption of a sound condition at 
service entrance initially attaches in this case.  See Crowe 
v. Brown, 7 Vet. App. 238 (1994); 38 C.F.R. § 3.304.

The burden of proof is now on VA to rebut the presumption of 
soundness.  In order to rebut the presumption of soundness, 
the government must show by clear and unmistakable evidence 
that (1) the veteran's disability existed prior to service 
and (2) that the pre-existing disability was not aggravated 
during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); see also VA O.G.C. Prec. Op. No. 3-2003.

This burden is a formidable one, see Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993), and in determining whether there is 
clear and unmistakable evidence that the disorder preexisted 
service, the Board must conduct an impartial and thorough 
review of all the evidence of record.  See Crowe, 7 Vet. App 
at 245-6; see also Harris v. West, 203 F.3d 1347 (Fed. Cir. 
2000) (holding that the finder of fact should consider all 
medically accepted evidence bearing on whether the service 
member was suffering from the disease or injury in question 
prior to induction and should give weight to particular 
evidence based on accepted medical standards and medical 
knowledge regarding the known characteristics of particular 
diseases).

With respect to the veteran's upper back, the Board finds 
that the presumption of soundness has been rebutted.  The 
veteran has been repeatedly diagnosed as having a 
congenitally flattened thoracic spine.  The consistent 
characterization of the condition as congenital by medical 
professionals rises to the level needed to meet the standards 
of clear and unmistakable evidence of the pre-service 
existence of a back disability.

The Board further finds that the record in this case contains 
clear and unmistakable evidence that the veteran's pre-
existing congenital back disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); see also VA O.G.C. Prec. Op. No. 3-2003.  In that 
regard, while the veteran complained of back pain shortly 
after his entrance into service, the fact that the veteran 
exhibited symptoms in service, in and of itself, is not 
sufficient to show that the underlying condition, as 
contrasted to the symptoms, worsened.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); Hunt, 1 Vet. App. at 296; Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  With respect to the 
veteran's upper back, the March 2007 independent medical 
examiner determined that the veteran's scoliosis and spurs 
were a natural progression of his upper back disorder.  As to 
the veteran's low back, although the record contains evidence 
of injuries to the low back prior to and during service, the 
veteran has not been determined to have a chronic low back 
disorder due to service.  Rather, his current low back 
symptomatology has been attributed to injuries sustained in 
1956 and 1966.

In view of the foregoing, the Board finds that the 
contemporaneous records are entitled to far more probative 
weight than the recollections of the veteran of events which 
occurred decades previously.  The negative clinical and 
documentary evidence after service is clearly more probative 
than the remote assertions of the veteran.  To summarize, the 
fact that the contemporaneous records do not provide 
subjective or objective evidence that supports the recent 
contention that the veteran experienced continuous back 
symptomatology since the in-service injury is highly 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991); see also Savage, 
supra.

In summary, for the reasons set forth above, the Board finds 
that service connection for upper and lower back disorders is 
not warranted, on a direct basis, on a presumptive basis, or 
on an aggravation basis.   In conclusion, as the 
preponderance of the evidence is against the claim that the 
veteran's current upper and lower back disabilities were 
incurred in or aggravated by service, service connection must 
be denied.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against 
the claim.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for degenerative joint 
disease, degenerative disc disease, and chronic strain of the 
upper back is denied.

Entitlement to service connection for chronic lumbosacral 
strain is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


